Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 8, line 3, the phrase “between about -5 to +5 degrees” is an improper range within a range.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lykken (USPN 5,899,543).
Regarding claim 1, Lykken teaches a suspended undercarriage assembly 42 connectable to a multi-member frame assembly 20 of a track system, the multi-member frame assembly defining at least one recess (U-shaped support components 72 are fixed to the frame assembly, forming part of it, and they have recesses for receiving bushings 76), the suspended undercarriage assembly comprising: a beam 44 having a leading portion and a trailing portion; at least one support wheel assembly (for rollers 58, 60, 62) connectable to the beam; at least one of a leading resilient bushing assembly 76 connected to the leading portion of the beam, and a trailing resilient bushing assembly 76 connected to the trailing portion of the beam; and the at least one of the leading and trailing resilient bushing assemblies being at least partially receivable in the at least one recess for connecting the beam to the multi-member frame assembly.  The at least one of the leading and trailing resilient bushing assemblies includes a bushing 76 having an opening defined therein and being shaped and dimensioned for promoting deformation of the bushing in at least one of a vertical direction and a lateral direction, the bushing being resiliently deformable to permit movement of the beam relative to the multi-member frame assembly in the vertical direction and in the lateral direction, and to resiliently bias the beam towards a rest position with respect to the multi- member frame assembly.  
Regarding claim 9, Lykken teaches a track system for a vehicle having a chassis, the track system comprising: a multi-member frame assembly connectable to the chassis of the vehicle, the multi-member frame assembly defining at least one recess; a leading idler wheel assembly 16 at least indirectly connected to the multi- member frame assembly; a trailing idler wheel assembly 18 at least indirectly connected to the multi- member frame assembly; a suspended undercarriage assembly 42 including: a beam 44 having a leading portion and a trailing portion; at least one support wheel assembly 58, 60, 62, connected to the beam; and at least one of: a leading resilient bushing assembly 76 connected to the leading portion of the beam, and a trailing resilient bushing assembly 76 connected to the trailing portion of the beam.  The at least one of the leading and trailing resilient bushing assemblies being at least partially received in the at least one recess (recess formed in support components 72) and connecting the beam to the multi-member frame assembly.  The at least one of the leading and trailing resilient bushing assemblies include a bushing 76 having an opening defined therein and being shaped and dimensioned for promoting deformation of the bushing in at least one of a vertical direction and a lateral direction, the bushing being resiliently deformable to permit movement of the beam relative to the multi-member frame assembly in the vertical direction and in the lateral direction, and to resiliently bias the beam towards a rest position with respect to the multi-member frame assembly; 25 and an endless track 12 wrapped around the multi-member frame assembly, the leading and trailing idler wheel assemblies, and the suspended undercarriage assembly.  
Regarding claim 10, Lykken teaches a primary frame member 20 at least indirectly connectable to the chassis of the vehicle, and at least one secondary frame member 72 connected to the primary frame member, the at least one secondary frame member defining the at least one recess.  
Regarding claim 11, Lykken teaches the chassis of the vehicle has a pivot pin 26 extending laterally outwardly, and the primary frame member 20 is pivotably connectable to the chassis of the vehicle via the pivot pin.  
Regarding claim 12, the pivot pin defines a pivot axis; the at least one support wheel assembly includes a first, a second and a third support wheel assembly defining first, second and third support wheel axes; and the pivot axis is longitudinally offset from any one of the first, second and third support wheel axes when the track system is at the rest position (at least one of the support axes is longitudinally offset from the pivot axis).  


Claim(s) 1-3 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franck (USPN 9,452,796).
Regarding claim 1, Franck teaches a suspended undercarriage assembly 30 connectable to a multi-member frame assembly 16 of a track system, the multi-member frame assembly defining at least one recess (the lower end of beam is recessed to accept bushing mounted 60 and part of the undercarriage assembly).  The suspended undercarriage assembly comprises a beam 30 having a leading portion and a trailing portion; at least one support wheel assembly 32 connectable to the beam, and at least one of: a leading resilient bushing assembly 60 connected to the leading portion of the beam, and a trailing resilient bushing assembly 60 connected to the trailing portion of the beam; and the at least one of the leading and trailing resilient bushing assemblies being at least partially receivable in the at least one recess for connecting the beam to the multi-member frame assembly, the at least one of the leading and trailing resilient bushing assemblies including a bushing 120 having an opening defined therein and being shaped and dimensioned for promoting deformation of the bushing in at least one of a vertical direction and a lateral direction, the bushing being resiliently deformable to permit movement of the beam relative to the multi-member frame assembly in the vertical direction and in the lateral direction, and to resiliently bias the beam towards a rest position with respect to the multi- member frame assembly.  
Regarding claim 2, Franck teaches that the at least one of the leading and trailing bushing assemblies has a bushing housing 60 adapted for connection to the multi-member frame assembly, the bushing being received at least partially within the bushing housing.  
Regarding claim 3. the at least one recess defines a first profile, and the bushing housing 60 defines a second profile being complementary to the first profile, the second profile of the bushing housing being adapted for slidably engaging and retaining the bushing housing in the at least one recess (see Figure 3).
Regarding claim 9, Franck teaches all of the structure discussed above and an endless track 14 wrapped around the multi-member frame assembly, the leading and trailing idler wheel assemblies, and the suspended undercarriage assembly.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Franck.
Regarding claim 8, Franck s silent regarding the exact range of movement of the support wheel assemblies with respect to the multi-member frame assembly.  However, it does suggest that the range is relatively small.  Absent evidence of criticality, it would have been obvious to set the range of movement of the support wheel assemblies relative to the multi-member frame to an angle ranging between about -5 to +5 degrees with respect to the rest position in order to keep the range of motion small.  
Claim(s) 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lykken in view of Johnson (2017/0225726).
Regarding claim 15, Lykken teaches all of the claimed features except for resilient bushing assemblies including: a rectangular housing, and four bushings seated in the corners of the rectangular housing and being propped against the rectangular housing by the corresponding leading and trailing pin.  
Johnson teaches a well known resilient bushing assembly arrangement including a rectangular housing 61, and four bushings 62 seated in the corners of the rectangular housing and being propped against the rectangular housing by the corresponding a pin 60 (see Figure 4 of Johnson).  
It would have been obvious to one of ordinary skill in the art to configure the bushing assemblies having a rectangular housing, four bushing and a central pin, as taught by Johnson, in order to provide a strong and reliable bushing assembly with adequate vibration damping qualities.
Regarding claim 17, the four bushings define four openings 64, each one of the openings extending between adjacent bushings and being shaped and dimensioned for promoting deformation of the corresponding bushing assembly in at least one of a vertical direction and a lateral direction.  
Regarding claim 18, Johnson shows pins 60 having a diamond-shaped cross-section.  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lykken and Johnson as applied to claim 15 above, and further in view of Franck.
The combination lacks a resilient pad connected to the beam and configured to abut the multi-member frame assembly.
Franck teaches a resilient pad 82 connected to the beam and configured to abut the multi-member frame assembly.
It would have been obvious to one of ordinary skill in the art to provide the combination track frame with a pad connected to the beam and configured to contact the multimember frame assembly, as taught by Lykken, in order to suppress noise in the suspension that would result from metal to metal contact.

Allowable Subject Matter
Claims 4-7, 13, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sauvageau, Aubin-Marchand, Vik, Jacquet, and Baldwin teach track suspensions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
/ab/